Citation Nr: 1634761	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-38 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Although the Veteran filed a claim for service connection for PTSD/panic attacks/depression/nervous condition, as will be further discussed below, the Board finds that the evidence presented in connection with that claim tends to substantiate an element of a previously adjudicated claim that the RO had characterized as entitlement to service connection for a nervous condition.  Accordingly, the Veteran's current claim is not a separate and distinct claim, but rather a claim to reopen that prior determination, and is characterized as such on the title page.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  However, as reflected on the title page, the Board has also recharacterized the claim on appeal to one for service connection for an acquired psychiatric disability other than PTSD, as service connection was established for PTSD in an April 2016 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a September 2016 statement, prior to the promulgation of a Board decision, the Veteran requested to withdraw his appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD are met.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made in writing by the Veteran or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a statement received from the Veteran on September 2, 2016, prior to the promulgation of a Board decision, the Veteran requested to withdraw his appeal on the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is dismissed.

REMAND

In an April 2016 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective June 30, 2008.  In July 2016, the RO received the Veteran's Notice of Disagreement with the evaluation.  Remand is therefore required for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC that addresses entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran must be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  If, and only if, he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


